Citation Nr: 1145258	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-48 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for gastrointestinal bleed (claimed as internal bleeding) as a result of exposure to ionizing radiation.

2.  Entitlement to an earlier effective date for the grant of service connection for cecal adenocarcinoma. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to February 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision, which denied a claim for service connection for gastrointestinal bleed (claimed as loosing blood); and a May 2011 rating decision, which granted service connection for cecal adenocarcinoma and assigned a 100 percent evaluation, effective April 13, 2011.

The Board notes that the Veteran indicated on his December 2010 VA Form 9 Appeal that he wished to be scheduled for a hearing before a member of the Board.  However, this request for a hearing was withdrawn in January 2011.  As such, the Board may proceed to adjudicate the claim accordingly. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an earlier effective date for the grant of service connection for cecal adenocarcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal of the issue of entitlement to service connection for gastrointestinal bleed (claimed as internal bleeding) as a result of exposure to ionizing radiation is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for gastrointestinal bleed (claimed as internal bleeding) as a result of exposure to ionizing radiation by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In the present case, the Veteran's representative has withdrawn the Veteran's appeal of the issue of entitlement to service connection for gastrointestinal bleed (claimed as internal bleeding) as a result of exposure to ionizing radiation and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  The withdrawal of the appeal of this claim was submitted in the October 19, 2011, Informal Hearing Presentation.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for gastrointestinal bleed (claimed as internal bleeding) as a result of exposure to ionizing radiation and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for gastrointestinal bleed (claimed as internal bleeding) as a result of exposure to ionizing radiation is dismissed.
REMAND

With regard to the claim for entitlement to an earlier effective date for the grant of service connection for cecal adenocarcinoma, the Board notes that the RO granted service connection for cecal adenocarcinoma and assigned a 100 percent evaluation, effective April 13, 2011, in a May 2011 rating decision.  The Board notes that the Veteran's representative indicated in the October 2011 Informal Hearing Presentation that the Veteran wished to appeal the effective date for the grant of service connection for cecal cancer.  The Veteran has not been afforded a statement of the case (SOC) addressing the issue of entitlement to an earlier effective date for the grant of service connection for cecal adenocarcinoma.  The claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Provide the Veteran with a SOC as to the issue of entitlement to an earlier effective date for the grant of service connection for cecal adenocarcinoma.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


